SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

460
KA 14-01527
PRESENT: SMITH, J.P., CARNI, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

BRIAN L. PATTERSON, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (MARY P. DAVISON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Supreme Court, Monroe County
(Joseph D. Valentino, J.), rendered April 15, 2011. Defendant was
resentenced upon his conviction of assault in the second degree and
criminal contempt in the first degree.

     It is hereby ORDERED that the resentence so appealed from is
unanimously modified on the law by reducing the period of postrelease
supervision to a period of five years and as modified the resentence
is affirmed.

     Memorandum: In appeal No. 1, defendant appeals from a judgment
convicting him upon a jury verdict of assault in the second degree
(Penal Law § 120.05 [3]) and criminal contempt in the first degree
(§ 215.51 [c]). We note at the outset that defendant’s contention on
appeal concerns only the resentence in appeal No. 2, and we therefore
dismiss the appeal from the judgment (see generally People v Scholz,
125 AD3d 1492, 1492).

     As the People correctly concede in appeal No. 2, the resentence
is illegal insofar as it imposes a 10-year period of postrelease
supervision on defendant as a second felony offender convicted of
assault in the second degree (see Penal Law § 70.45 [2]). We
therefore modify the resentence in appeal No. 2 by reducing the period
of postrelease supervision to a period of five years.




Entered:    May 1, 2015                            Frances E. Cafarell
                                                   Clerk of the Court